Jordan v Raccuglia (2016 NY Slip Op 01551)





Jordan v Raccuglia


2016 NY Slip Op 01551


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Tom, J.P., Saxe, Richter, Kapnick, JJ.


374 400186/13

[*1]Janessa Jordan, Plaintiff-Appellant,
vDr. Maria Raccuglia, Defendant-Respondent, Rosh Maternity, Defendant.


Janessa Jordan, appellant pro se.
James W. Tuffin, Islandia, for respondent.

Order, Supreme Court, New York County (Alice Schlesinger J.), entered on or about March 12, 2015, which granted defendant Dr. Maria Raccuglia's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established entitlement to judgment as a matter of law by submitting evidence, including an expert's affirmation, showing that her treatment of plaintiff was within good and accepted medical practice and was not the proximate cause of plaintiff's alleged injuries (see Foster—Sturrup v Long, 95 AD3d 726, 728 [1st Dept 2012]). The record shows that blood tests revealed that plaintiff tested positive for a virus and defendant prescribed an appropriate medication.
In opposition, plaintiff failed to raise a triable issue of fact. Although subsequent blood tests showed that she did not suffer from the subject virus, plaintiff failed to demonstrate that any of her alleged injuries were caused by the medication that defendant prescribed. Rather, the evidence showed that plaintiff did not take the dosage of medication that was prescribed, that she suffered from her headaches prior to being prescribed the medication and that her other alleged injuries were unrelated to the medication (see e.g. Pullman v Silverman, 125 AD3d 562, 563 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK